Third District Court of Appeal
                               State of Florida

                         Opinion filed February 20, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1448
                         Lower Tribunal No. 14-27809
                             ________________

                           Eduardo F. Eduartez,
                                    Appellant,

                                        vs.

             Federal National Mortgage Association, et al.,
                                    Appellees.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Rodney Smith, Judge.

      Kenzie N. Sadlak, P.A., and Kenzie N. Sadlak, for appellant.

     Straley & Otto, P.A., and Shelley J. Murray and Brian T. Meanley (Fort
Lauderdale), for appellee Sunshores Condominium Association, Inc; The Griffith
Law Firm, P.A., and Derek R. Griffith, for appellee Degel, LLC.


Before LOGUE, SCALES and LINDSEY, JJ.

      PER CURIAM.

      After rendering its decision in Bank of New York Mellon v. Glenville, 252

So. 3d 1120 (Fla. 2018), the Florida Supreme Court quashed this Court’s June 13,
2018 decision in this case, and remanded the matter back to us for reconsideration

upon application of Glenville. Eduartez v. Federal Nat’l Mortg. Ass’n, No. SC18-

1436 (Fla. S. Ct. Dec. 7, 2018). We ordered supplemental briefing from the parties.

We agree with appellees Degel, LLC and Sunshores Condominium Association

that Glenville requires affirmance of the trial court’s May 30, 2017 order that

denied appellant Eduardo F. Eduartez’s May 18, 2017 motion to vacate the surplus

fund disbursement order.

      Affirmed.




                                        2